By the Couht.
It appears by the record of the city court, that Lane, the defendant in that action, and plaintiff in this, appeared in the court to defend, and pleaded that he owed the plaintiff nothing by book, but that the plaintiff owed him. The necessary legal inference, there, fore, is, that his book account was then submitted to the consideration and decision of that court. And the judgment states, that the court fully heard the parties in the premises; found that the defendant did owe ; and thereupon did consider, &c.
This appearance and plea of Lane, and the judgment 0£ .the city court in that action, are conclusive upon the parties thereto, as to all matters on book subsisting between them at the date of the writ, on which that judgment was rendered. The evidence offered by the plaintiff, 'before the superior court, was, therefore, properly rejected.
New trial not to be granted.